MEMORANDUM **
Neither Rodas-Ochoa nor any member of her family remains affiliated with MAS, and no entity currently has any interest in harming her. The BIA was correct to conclude that Rodas-Ochoa maintained no well-founded fear of future persecution, and accordingly, the petition is denied.
Judge Pregerson would grant the petition. Threats received by Rodas-Ochoa amounted to past persecution. The INS’s evidence does not rebut the presumption of a well-founded fear of future persecution.
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.